Citation Nr: 1233950	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-31 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than January 28, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Whether there is new and material evidence to reopen a claim for service connection for a sleep disorder as secondary to the PTSD and, if so, whether service connection is warranted.

3.  Whether there is new and material evidence to reopen a claim for service connection for a bilateral shoulder disorder and, if so, whether service connection is warranted.

4.  Whether there is new and material evidence to reopen a claim for service connection for a left index finger disorder and, if so, whether service connection is warranted.

5.  Whether there is new and material evidence to reopen a claim for service connection for a left wrist disorder.

6.  Whether there is new and material evidence to reopen a claim for service connection for a cervical spine disorder, including associated upper extremity radiculopathy.

7.  Whether there is new and material evidence to reopen a claim for service connection for a left knee disorder.

8.  Entitlement to service connection for a left thumb disorder.

9.  Entitlement to service connection for a skin disorder.

10.  Entitlement to an increased rating for a right knee disability, diagnosed as chondromalacia of the right knee, currently rated as 10-percent disabling.

11.  Entitlement to an increased rating for a low back disability, diagnosed as low back injury with residual tenderness in the lumbar spine paravertebral muscle area, also currently rated as 10-percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran had active military service from July 1981 to January 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned an effective date of January 28, 2008, as well as a June 2009 rating decision which denied the other matters on appeal.  

In January 2012, the Veteran testified before the undersigned a Board hearing conducted at the Washington, D.C. Central Office.

At his Board hearing, the Veteran clarified that his claim for service connection for a bilateral leg disability was actually a claim of service connection for a bilateral knee disorder.  The undersigned explained that service connection had already been awarded for a right knee disability, currently on appeal for an increased rating, and that the claim for service connection for a left knee disability was also on appeal, on a new and material basis.  See pages 8-9 of hearing transcript.  Thus, the knee disorders, and not separate leg disorders, are being appealed as characterized on the front page of this decision.  

In addition, the Veteran clarified that he was seeking service connection on a secondary basis for a sleep disorder, see pages 15-16 of hearing transcript, also as recharacterized on the front page of this decision.  

During the hearing, the Veteran also asserted that the claimed cervical spine disability also include associated radiculopathy.  See page 14 of the hearing transcript.  Thus, the issue of whether there is new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder has been recharacterized to include radiculopathy.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The issues of whether there is new and material evidence to reopen claims for service connection for a left wrist disorder, for a cervical spine disorder, and a left knee disorder; service connection for a bilateral shoulder disability, left index finger disability, a left thumb disorder, and a skin disorder; and increased ratings for a right knee disability and a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was first received at the RO on January 28, 2008.

2.  In a February 2001 rating decision, the RO denied service connection for a sleep disorder (dysomnia).  The Veteran did not appeal.

3.  Additional evidence since submitted, however, by itself or when considered along with the evidence already of record, relates to an unestablished fact necessary to substantiate this claim and, therefore, raises a reasonable possibility of substantiating this claim for service connection for a sleep disorder.

4.  The Veteran's insomnia is etiologically related to his service-connected PTSD.

5.  In a February 2001 rating decision, the RO denied service connection for a bilateral shoulder disability.  The Veteran did not appeal.

6.  Additional evidence since submitted, however, by itself or when considered along with the evidence already of record, relates to an unestablished fact necessary to substantiate this claim of service connection for a bilateral shoulder disability and, therefore, raises a reasonable possibility of substantiating this claim of service connection for a bilateral shoulder disability.

7.  In a February 2001 rating decision, the RO denied service connection for a left index finger disability.  The Veteran did not appeal.

8.  Additional evidence since submitted, however, by itself or when considered along with the evidence already of record, relates to an unestablished fact necessary to substantiate this claim of service connection for a left index disability and, therefore, raises a reasonable possibility of substantiating this claim of service connection for a left index finger disability.


CONCLUSIONS OF LAW

1.  The legal criteria for an effective date earlier than January 28, 2008, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

2.  Since not appealed, the RO's February 2001 rating decision denying service connection for a sleep disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

3.  But there is new and material evidence since that decision to reopen this claim for service connection for a sleep disorder, as secondary to PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

4.  Insomnia is proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.310(a) (2011).  

5.  Since not appealed, the RO's February 2001 rating decision denying service connection for a bilateral shoulder disability is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

6.  But there is new and material evidence since that decision to reopen this claim for service connection for a bilateral shoulder disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

7.  Since not appealed, the RO's February 2001 rating decision denying service connection for a left index finger disability is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

8.  But there is new and material evidence since that decision to reopen this claim for service connection for a left index finger disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice, i.e., the original VCAA notice for service connection for PTSD, must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the claim for an earlier effective date is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c), 19.29 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in July 2008 (the original service connection for PTSD notice) and October 2009 (the effective date only notice).  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.  The later letter addressed the effective date issue, specifically.

The Veteran also was provided a hearing before the undersigned Veterans Law Judge (VLJ), during which the Veteran presented oral argument in support of the claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with this regulation.  These two duties consist of:  (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the presiding VLJ noted the bases of the prior determinations and, in so doing, discussed the elements of the claims that were lacking to substantiate them when previously considered.  To this end, the three essential requirements of the effective date issue and the new and material issues were explained to the Veteran.  In addition, the presiding VLJ sought to identify any pertinent evidence not then of record that might have been overlooked or was outstanding that might substantiate the claims.  See, for examples, pages 22-24 of the hearing transcript.  

The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conducting of that Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that the Veteran had actual knowledge of the elements necessary to substantiate the claims for benefits as the Veteran fully explained the relevant contentions and medical history and why it is the Veteran's belief these disorders are linked to military service.  As such, the Board finds that, consistent with Bryant the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board, resultantly, may proceed to adjudicate these claims based on the current record.  

Finally, although the Board finds that the VLJ complied with the duties set forth in Bryant, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the claims decided herein, is available and not part of the claims file.  The records satisfy 38 C.F.R. § 3.326.

With regard to the new and material issues for service connection for a sleep disorder, a bilateral shoulder disability, and a left index finger disability, the Veteran's claims are being granted to the extent that they are reopened, and service connection for insomnia is also being granted on the merits.  The other issues are being remanded.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Earlier Effective Date for Service Connection for PTSD

The Veteran has been awarded service connection for PTSD, effective January 28, 2008.  The Veteran contends that it was discovered that he had PTSD prior to when he made a claim for service connection for PTSD on January 28, 2008.  

The record reflects that the Veteran submitted a VA Form 21- 526, Veteran's Application for Compensation or Pension, in February 1994.  At that time, he claimed that he had back, bilateral knee, right ankle, asthma, left wrist, and skin disabilities.  He did not claim that he had a psychiatric disability.  There is no application for any VA benefits prior to that date. 

Thereafter, VA records show that the Veteran had a positive screen for PTSD in February 1998.  

In May 2004, a claim of service connection for a right hip disability was received.  There was no claim made for a psychiatric disability at that time.

The next correspondence that was received from the Veteran was received on January 28, 2008, and included the Veteran's initial claim for service connection for PTSD.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be 
(1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

However, according to the Court, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Thus, any prior VA medical are not interpreted as an informal claim.  Stated differently, merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Section 3.157 is not applicable because compensation was not in effect.  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  

Other than the Veteran's VA treatment for psychiatric complaints, including PTSD, there is nothing to reflect a claim or an informal claim prior to January 28, 2008.  

Applying the statute and the regulations cited above, the Veteran is not entitled to an effective date earlier than January 28, 2008, for the award of service connection for PTSD.  The statute is clear.  It states that the effective date of an award based on an original claim for service connection "shall not be" prior to the date of receipt of claim.  The regulation is also clear.  It states that if the claim is not received within one year following separation from service, then the effective date is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 and 3.400(b)(2)(ii).  The date of entitlement precedes the date of the claim here.  Thus, the date of claim as the later date is the controlling date for the effective date assigned under the factual circumstances of this case.  See 38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  

Further, the Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  

Based on the facts in this case, an effective date earlier than January 28, 2008, is legally precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Veteran's assertion that an earlier effective date is warranted for service connection for PTSD is legally unsupported.  See Sears.


New and Material Evidence to Reopen Service Connection for Insomnia, a Bilateral Shoulder Disability, and a Left Index Finger Disability

In a February 2001 rating decision, in pertinent part, the RO denied service connection for dysomnia (a sleep disorder), a bilateral (i.e., right and left) shoulder disability, and for a left index finger disability.  The claim of service connection for dysomnia was denied on the basis that the STRs were negative for a diagnosis and there was no current definitive diagnosis.  The claim of service connection for a bilateral shoulder disorder was denied on the basis of that there was no nexus linking the currently diagnosed internal derangement of the shoulders to service and the STRs were negative for shoulder disability.  The claim of service connection for a left index finger disability was denied on the basis that the STRs were negative and, although the current VA examination reflected complaints of a painful left index finger for two weeks, the examination was normal, i.e., there was no current diagnosis.

The Veteran did not initiate, much less perfect, an appeal of that decision since an NOD was not received within the subsequent one-year period.  38 C.F.R. § 20.201.  Further, additional evidence pertinent to the claims was not received within that ensuing year, either.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit Court explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id., at 1368.  The Federal Circuit Court noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Absent any such occurrence or submission of supplemental evidence in this particular instance, the RO's February 2001 rating decision in denying service connection for dysomnia, a bilateral shoulder disability, and for a left index finger disability, since not appealed, is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  Prior unappealed decisions are final and binding, however, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial of the claim, regardless of the specific basis of that denial, so irrespective of whether it was on the underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of determining whether new and material evidence has been submitted, the truthfulness, i.e., credibility of the evidence in question is presumed, unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The Federal Circuit Court has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it does not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Subsequent to the RO's consideration of the petition to reopen this claim, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court held that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  In other words, according to the post-VCAA version of 38 C.F.R. § 3.156, the threshold for reopening a claim is relatively low, does not require a medical nexus opinion, and does not create a third element of new and material evidence, i.e., does not require the evidence be new, material, and raise a reasonable possibility of substantiating the claim.

With regard to the claimed sleep disorder, although in the previous February 2001 finial rating decision did not consider whether service connection was warranted for a sleep disorder as secondary to PTSD, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

Since the prior final and binding February 2001 rating decision, evidence has been added to the claims file in furtherance of these claims.  

With regard to a sleep disorder, service connection is in effect for PTSD, rated as totally disabling.  The Veteran claims that he has insomnia as secondary to his PTSD.  This lay contention was not previously of record in February 2001, as the Veteran was not service-connected for PTSD at that time.  During an August 2008 PTSD examination, the Veteran described having sleep disturbance.  In November 2009, the Veteran was again examined for PTSD and repeatedly indicated that he was not sleeping and had not in fact slept for 4 days.  The examiner noted that he had a significant sleep impairment.  VA outpatient records diagnose the Veteran as having insomnia, associated with his PTSD, both listed as Axis I diagnoses.  See VA outpatient records dated February 4, 2010; March 5, 2010; April 5, 2010; August 16, 2010; November 13, 2010; and January 18, 2011.  All of the medical evidence is new to the claims file, post-dating the February 2001 determination.

In sum, the additional lay and medical evidence is new and material.  The evidence, as addressed in further detail in the decision below, establishes an etiological relationship between PTSD and insomnia, which is also a definitive diagnosis, the noted deficit in the February 2001 rating decision.  Accordingly, new and material evidence has indeed been received since the RO's February 2001 decision; thus, the claim of service connection for a sleep disorder (insomnia) is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

With regard to the claimed bilateral shoulder disorder, the Veteran's private physician, H.E.W., M.D., submitted a letter in May 2008 which is new to the record.  In that letter, he indicates that he reviewed prior medical records and notes that the Veteran has a military history involving parachute jumps.  In conjunction with that history, the physician notes the Veteran's complaints of pain in his shoulders.  He further states that the Veteran has limited motion and pain in his left shoulder.  Painful motion of the left shoulder continued to be noted in subsequent VA medical records, as well as general "shoulder pain."  See, for example, February 22, 2010 and July 15, 2010 VA outpatient records.

At his hearing, the Veteran also advanced that his shoulders were injured during parachute jumping.  This is a new contention made by the Veteran.

In sum, the evidence overall suggests a link between current shoulder complaints to inservice bilateral shoulder injury sustained while parachute jumping.  When the RO initially considered and denied this claim in February 2011, the Veteran had not established that there was a link between current diagnosis and service.  The additional lay and medical evidence he since has submitted provides a suggested link.  According to the holding in Shade, the new evidence need only address at least one of the prior deficiencies of the claim.  Thus, this claim of entitlement to service connection for a bilateral shoulder disability is reopened, albeit subject to the further needed development of this claim on remand.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

With regard to claimed left index finger disability, as noted, this claim was previously denied based on no current disability.  According to a September 3, 2008 VA outpatient record, the Veteran reported that his left index finger was repeatedly locking.  He indicated the same information at his personal hearing.  

In sum, the evidence overall suggests a current disability which was a prior deficiency at the time of the February 2001 final decision.  See Shade.  Thus, this claim of entitlement to service connection for a left index finger disability is reopened, although subject to the further needed development of this claim on remand.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Service Connection for a Sleep Disorder, Insomnia

Ordinarily, VA adjudicators must consider all potential bases of entitlement to service connection - so direct, presumptive and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, though, the Veteran's claim, service connection for insomnia, is entirely predicated on the notion that it is secondary to his already service-connected PTSD.  He is not alleging, and the evidence does not otherwise suggest, that his insomnia was directly incurred in service.

Service connection is permissible on this alleged secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the Veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Competent and credible lay evidence may establish the presence of observable symptomatology and, in certain circumstances, may provide a basis for establishing entitlement to service connection.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the lay testimony and make a credibility determination as to whether it supports service connection.).  

So, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But that said, although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc., they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning now to the facts of this particular case, as already indicated, the Veteran claims his sleep disorder, insomnia, is secondary to his service-connected PTSD, particularly by the stress caused by PTSD.  Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  The Veteran is competent to report the Veteran can observe and feel through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Veteran is competent to report that he has stress and sleep problems.  Insomnia has been diagnosed based on the Veteran's report of symptoms and medical evaluation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnoses of record list insomnia as an Axis I diagnosis with PTSD, and insomnia is described in conjunction with the PTSD.  

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a sleep disorder, which is proximately due to or the result of the service-connected PTSD.  The Veteran has been competent in his assertions of having a sleep disorder, related to his PTSD.  Likewise, the medical evidence associating the two disability is competent.  Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting his sleep problems, particularly during outpatient treatment and VA examinations when he was seeking relief for this problem.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  The medical evidence, by its very nature and based on an accurate history, is also credible.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is credible supporting evidence of sleep problems related to PTSD and a medical diagnosis of insomnia and implicitly relating the insomnia to the PTSD, the Board concludes that the evidence supports the grant of secondary service connection for insomnia.  

Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, service connection for insomnia as secondary to PTSD is warranted.


ORDER

Entitlement to an effective date earlier than January 28, 2008, for service connection for PTSD is denied.  

Service connection for insomnia is granted.  

The application to reopen the claim of service connection for a bilateral shoulder disability is granted.  

The application to reopen the claim of service connection for a left index finger disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

With regard to all of the issues remaining on appeal, during his hearing and as noted in VA outpatient medical records, the Veteran claims that he has been awarded benefits from the Social Security Administration (SSA).  Although the Veteran indicated that the SSA records are part of his claims file, the complete records and the favorable decision itself are not.  VA has a statutory duty to obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court has also held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These records should be obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran also testified that he has been treated at the Cookeville VA facility for his disabilities, as recently as within a week of his January 2012 Board hearing.  When reference is made to pertinent medical records, especially records in VA's possession, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

Turning to the newly reopened claims of service connection for a bilateral shoulder disability and a left index finger disability, because the Board finds that the Shade test has been met, the Board finds that the Veteran must be afforded a VA examination to determine whether it is at least as likely as not that he has current bilateral shoulder disability and a left index finger disability that is related to or had its onset in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, as related to the service connection claims, a medical opinion has been obtained regarding the skin, but not as to the claimed thumb disability.  Nevertheless, since additional evidence is being added to the record, the Board finds that these claimed disabilities should also be addressed by way of a VA examination. 

With regard to the increased rating claims for right knee and low back disabilities, current examinations are also necessary.  At his hearing, the Veteran basically testified that his right knee had worsened, causing instability and falls.  He referred to treatment at the Cookeville VA facility.  With regard to his low back, the Veteran stated that he had incapacitating episodes.  It is unclear if there is intervertebral disc disease which is the diagnosis which may afford a rating based on incapacitating episodes.  He also referred to the VA treatment records.  Therefore, when all missing evidence has been obtained, to the extent available, the Veteran should be afforded new right knee and back examinations.  

Finally, as the claims of service connection for bilateral shoulder and left index fingers disabilities have been reopened, updated VCAA notice pertaining to service connection should be sent to the Veteran on those issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran updated VCAA notice pertaining to service connection for bilateral shoulder and left index fingers disabilities.  

2.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at Cookeville VA facility, particularly those dated after August 31, 2011, and including a January 8, 2012 evaluation.  

3.  Obtain from SSA a copy of their decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral shoulder, left index finger, left thumb, and skin (including dermatitis) disabilities.  Any indicated tests, including x-rays if indicated, should be accomplished.  The examiner should review the claims folder prior to examination.  

As to each separate disability, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any currently identified disability had its clinical onset during service or is related to any in-service disease, event, or injury.  If there is no current diagnosis, the examiner should so state.  The examiner should also consider and comment on the Veteran's contentions that each disability began during service, with the bilateral shoulder, left index finger, left thumb disabilities being sustained during parachute jumping and continuing to the present time, and the skin disability being intermittent and subject to flare-ups from service until the present time.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Schedule the Veteran for a VA examination for the purpose of determining the nature and extent of the Veteran's service-connected right knee disability.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.  

The examiner should perform range of motion and state the Veteran's range on flexion and extension and if he has pain on either movement.  The examiner should indicate if the Veteran has recurrent subluxation or instability and, if so, if it is slight, moderate or severe.  

The examiner should also indicate whether the service-connected knee disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  

The examiner should indicate if the Veteran had a dislocated semilunar cartilage, and, if so, if he also has frequent episodes of locking, pain, and effusion in the joint.  

The examiner should indicate if the Veteran has ankylosis of the knee.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

6.  The Veteran should be afforded a VA examination for the purpose of determining the nature, and extent of the Veteran's service-connected low back disability.  The claims file must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination.  All indicated tests and studies should be performed.  

The examiner should be requested to report the range of motion of the low back in degrees of arc.  The examiner should note that normal ranges of motion of the thoracolumbar spine for VA purposes are 0 to 90 degrees in flexion, 0 to 30 degrees in extension, 0 to 30 degrees in left and right lateral flexion, and 0 to 30 degrees in left and right rotation.  All findings and diagnoses should be reported in detail.  

If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the thoracolumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

The existence of any ankylosis of the spine should also be identified.

The examiner should determine if the Veteran has intervertebral disc syndrome associated with his low back disability and should also assess if the Veteran has any neurological manifestations to include sciatica as well as any bowel and bladder complaints.  If so, these neurological manifestations should be identified and the severity thereof described in detail.  

If he has intervertebral disc syndrome, if possible, the examiner should indicate whether the Veteran has had incapacitating episodes over the last 12 months, and, if so, the number of episodes and the duration of the episodes.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

7.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

8.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


